Citation Nr: 1014220	
Decision Date: 04/14/10    Archive Date: 04/29/10	

DOCKET NO.  05-02 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to May 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

This case was previously before the Board in March 2007, at 
which time it was remanded for additional development.  That 
development has now been accomplished, and the case has been 
returned to the Board for further appellate review.  


FINDING OF FACT

The Veteran's post-traumatic stress disorder with depression 
as likely as not had its origin during his period of active 
military service.  


CONCLUSION OF LAW

Post-traumatic stress disorder with depression was incurred 
in active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes the 
Veteran's contentions, as well as service treatment records, 
and both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for 
posttraumatic stress disorder.  In pertinent part, it is 
contended that the Veteran's currently-diagnosed 
posttraumatic stress disorder is the result of an incident in 
service, at which time the Veteran was allegedly drugged and 
sexually assaulted.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303 (2009).  

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009).  
However, if the claimed stressor is not combat-related, and 
posttraumatic stress disorder has not been diagnosed in 
service, the Veteran's lay testimony regarding the inservice 
stressor is insufficient, standing alone, to establish 
service connection, and must be corroborated by credible 
evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
see also Duran v. Brown, 6 Vet. App. 283, 289 (1994).  

Where a posttraumatic stress disorder claim is based on an 
inservice personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(4) (2009).  

In the present case, private treatment records disclose that, 
in July 1966, prior to service, the Veteran underwent 
observation for possible seizures.  However, following 
evaluation, no disease was found.  The pertinent diagnosis 
noted was "observation seizures, no disease found, 
questionable functional."  

Service treatment records disclose that, in June 1971, 
shortly following the Veteran's entry upon active service, he 
was seen for what was described as "nerves."  Recommended at 
the time was that the Veteran schedule an appointment with 
the mental health clinic.  

In a service clinical record of October 1973, it was noted 
that the Veteran had requested leave in order to "get his 
head straight."  Shortly thereafter, in a Certificate of 
Psychiatric Evaluation dated in mid-October 1973, it was 
noted that the Veteran had undergone psychiatric evaluation 
at the request of his squadron, but that, during the course 
of the psychiatric interview, there was no evidence of any 
psychotic process, structured psychoneurotic symptomatology, 
or affective disturbance.  Nor were there behavior patterns 
evident sufficient to warrant the diagnosis of a personality 
disorder.  The pertinent diagnosis noted was no psychiatric 
illness.  

At the time of a service separation examination in 
October 1974, the Veteran complained of nervous tension 
induced by military service.  Also noted was a history of 
depression, excessive worry, and nervous trouble due to the 
Veteran's job and the "Air Force way of life."  A psychiatric 
evaluation conducted at the time of separation was within 
normal limits, and no pertinent diagnosis was noted.  

Following a psychiatric evaluation in mid-November 1974, it 
as noted that the Veteran was under a great deal of stress 
due to numerous family problems and financial problems, and 
that, as a result, he had been experiencing many conflicts 
and interpersonal relationships which were adversely 
affecting his duty performance.  

In a service treatment record of mid-January 1975, it was 
noted that, after being told to leave a clinic, the Veteran 
requested that he be given an appointment to the psychiatric 
department "to get his ego checked out."  

In a service treatment record of mid-February 1975, it was 
noted that, following a psychological examination in early 
November 1974, the Veteran was felt to be suffering from a 
character and behavior disorder best classified as "immature 
personality."  

A VA outpatient treatment record dated in early October 1977 
reveals that the Veteran was seen at a time for complaints of 
dizziness with accompanying decreased energy and nervousness.  
Reportedly, the Veteran had been experiencing hot and cold 
spells, as well as weakness, and a "tingly" feeling all over.  
According to the Veteran, at times, his dizziness made him 
feel as if he might "pass out."  On evaluation, it was noted 
that the Veteran had been depressed for the past five months.  
Also noted was that the Veteran was currently living at home 
with his parents following a divorce.  When questioned, the 
Veteran indicated he felt as if he had lost the desire for 
living, and had a vague sensation of decreased energy.  The 
pertinent diagnosis noted was anxiety/depression.  

Private outpatient psychiatric treatment records dated in 
October 1977 reveal that the Veteran was seen at that time 
following his referral from the local VA medical center.  At 
the time of admission, the Veteran complained of headaches 
and dizziness, as well as "blackouts."  Also noted were 
mental complaints including tension, nervousness, and 
insomnia.  Noted at the time was that the Veteran appeared to 
have conflicts about his present environment, that he was 
going to school on a limited income, and that he had been 
experiencing financial pressures, including from legal fees 
related to his divorce.  

At the time of a VA psychiatric examination in November 1977, 
the Veteran claimed a "nervous disorder" as a service-
connected disability, characterizing himself as suffering 
from an erratic tempo and "being very nervous."  While the 
Veteran's claims folder was unavailable, the Veteran 
indicated that he had been treated in service via group 
therapy for his nervous disorder, and was currently receiving 
treatment at a local medical center in the form of individual 
psychotherapy.  

When further questioned, the Veteran gave a history of 
clashes with his superiors in the United States Air Force, at 
which time attempts were reportedly made to court martial him 
when he was found "interrupted in his duty."  The Veteran 
reported considerable stress during service, in particular, 
stemming from increased requirements to do his job as a 
missile controller.  

During the first part of a rather lengthy interview, the 
Veteran presented with considerable guardedness, as well as 
extreme sensitivity toward history taking.  Also noted was 
that the Veteran exhibited feelings of paranoia, with 
accompanying "protectiveness and defensiveness."  According 
to the Veteran, he experienced considerable difficulty in 
interpersonal relationships with his parents and practically 
everyone else, with the exception of one friend in whom he 
confided.  Other complaints included dizzy spells, 
stomachaches, headaches, and nervousness.  

According to the examiner, the Veteran's anxieties were quite 
intense but suppressed, with the Veteran eventually admitting 
to feelings of ambivalence and distrustfulness.  Further 
noted was that the Veteran's thought processes at times 
became near delusional.  In the opinion of the examiner, the 
Veteran utilized vivid projection mechanisms, with the result 
that his insight into his condition was partially preserved, 
though he almost went into a state of depression upon 
recognition of his psychodynamics.  The pertinent diagnosis 
noted was paranoid type schizophrenic reaction.  

During the course of VA outpatient treatment in 
September 2001, it was noted that the Veteran was recently 
divorced, though he and his wife had been trying to 
reconcile.  The pertinent diagnosis noted was depression.  
Social stressors identified included the Veteran's difficulty 
with his ex-wife and children, and his recent unemployment.  

VA outpatient treatment records dated in February and 
March 2002 show treatment at that time for what was described 
as a bipolar disorder.  

At the time of an initial psychiatric evaluation in early 
April 2002, it was noted that the Veteran had a presumptive 
diagnosis of bipolar disorder.  Further noted was that the 
Veteran had not been hospitalized in the past, and that his 
first contact with the mental health system was in 1995 or 
1996.  At the time of evaluation, the Veteran was described 
as a very vague and digressive historian.  Reportedly, the 
Veteran had had a "rough childhood," and was of the opinion 
that he had been intermittently depressed "since he was a 
preteen."  Currently unclear was when the Veteran's hypomanic 
symptoms had first developed, though he endorsed 
irritability, grandiosity, rapid speech, and distractibility, 
as well as impulsive pleasure-seeking behaviors at intervals 
over the years.  When questioned regarding his military 
and/or occupational history, the Veteran indicated that, 
while in service, he had worked as a security policeman, and 
had experienced "no trauma."  

Following evaluation, the Veteran was described as a poor 
historian without much insight who was inconsistent in his 
relation of past history.  Also noted was that the Veteran 
had trouble being objective, and would rather "shoot the 
breeze" than be specific about changes he had noted since 
increasing his medication.  Though the Veteran claimed to be 
depressed, according to the examiner, he had been getting 
about his normal amount of sleep.  The Veteran's speech 
patterns were described as fairly rapid, and characterized by 
some sign of distractibility.  The pertinent clinical 
impression noted was of bipolar disorder versus cyclothymic 
disorder.  

During the course of VA outpatient psychotherapy in early 
July 2002, it was noted that a "military sexual trauma" 
screening had been done, during the course of which the 
Veteran affirmed that he did, in fact, have military sexual 
trauma, and requested treatment.  The Veteran then began to 
speak briefly about being raped by a friend of his older 
brother when he was a child.  The Veteran felt that this was 
an important social trauma for him.  Under the circumstances, 
it was felt that posttraumatic stress disorder screening 
should be deferred until the next psychiatric outpatient 
session.  However, according to the examiner, at the time of 
an initial posttraumatic stress disorder screening in April 
of that same year, the Veteran had denied symptoms of 
"reexperiencing involving trauma."  The pertinent diagnosis 
noted was mood disorder, not otherwise specified (doubt 
bipolar); rule out posttraumatic stress disorder.  

During the course of a posttraumatic stress disorder program 
consultation in early December 2002, the Veteran indicated 
that he had been sexually harassed in the military.  When 
further questioned, the Veteran indicated that he had served 
in the Air Force from 1971 to 1975, and had been raped at the 
age of six by a neighbor.  According to the Veteran, when 
stationed in Guam, he was placed in a transient tent for 
three days, to which another soldier was assigned on the 
second day.  Reportedly, this soldier showed the Veteran a 
picture of his female friend in Guam, and invited the Veteran 
to meet her sister.  As a result, this soldier took the 
Veteran one evening to a bar in the inner city.  According to 
the Veteran, he soon realized it was a gay bar and that his 
friend's girl friend was a transvestite.  The Veteran was 
reportedly adamant about leaving.  However, when given a ride 
back to the base, he was sexually approached by his driver.  
According to the Veteran, he avoided the advances, but after 
getting on the bus to go back to base, began having distorted 
perceptions, with the result that he surmised that he had 
been slipped a drug in his drink.  When questioned, the 
Veteran indicated that, as a result of this incident, his 
childhood sexual trauma had become mixed with his service 
trauma, resulting in "reexperiencing symptoms."  The 
pertinent diagnosis noted was chronic, moderately severe, 
posttraumatic stress disorder.  

Following an outpatient evaluation in February 2003, the 
Veteran received diagnoses of anxiety disorder, not otherwise 
specified, and dysthymic disorder.  

During the course of an outpatient mental health assessment 
in early August 2003, the Veteran described his mother as 
physically and emotionally abusive.  According to the 
Veteran, his father was also physically abusive, and on one 
occasion, hit the Veteran so hard that he "split his head 
open and had to have stitches."  When further questioned, the 
Veteran indicated that, while in service, he had gone to a 
bar with a new acquaintance, and was drugged while there.  
According to the Veteran, he strongly suspected that someone 
was trying to take advantage of him and reported the 
incident.  However, nothing came of the Veteran's report.  
The pertinent diagnoses noted were posttraumatic stress 
disorder, depression, and rule out bipolar disorder.  

During the course of VA outpatient treatment in early 
November 2003, the Veteran gave a history of sexual assault 
in childhood and during active military service.  The 
pertinent diagnosis noted was personality disorder, not 
otherwise specified, with externalization and projection, 
inappropriate anger, impulsivity, and unstable relationships.  

Contained in a private Medical Source Statement of Ability To 
Do Work-Related Activities (Mental) dated in March 2004 were 
diagnoses of posttraumatic stress disorder and personality 
disorder, not otherwise specified.  

Following a VA posttraumatic stress disorder program 
consultation in late November 2004, the Veteran received 
diagnoses of chronic posttraumatic stress disorder, 
depressive disorder secondary to posttraumatic stress 
disorder, and personality disorder, not otherwise specified 
(organic personality syndrome).  

At the request of the Board, in September 2009, a VA 
psychiatric examination was accomplished.  Noted at the time 
of evaluation was that the Veteran's claims folder was 
available, and had been carefully reviewed.  According to the 
examiner, that review showed a history of posttraumatic 
stress disorder which the Veteran claimed was secondary 
primarily to sexual assault which occurred during his 
military service, and secondarily due to childhood physical 
abuse at the hands of his father, as well as one episode of 
sexual assault by a 16 year old in his childhood.  Following 
evaluation, the Veteran received a diagnosis of chronic 
posttraumatic stress disorder with depression.  According to 
the examiner, the Board's remand of March 2007 indicated that 
service medical records showed a complaint of and treatment 
for depression due to military life.  Accordingly, a VA 
examination was necessary to conclusively determine whether 
the Veteran's posttraumatic stress disorder was attributable 
to a verified stressor during service.  In the opinion of the 
examiner, he was not aware of a "verified" stressor per se.  
However, since the Veteran's posttraumatic stress disorder 
also had a depressive component to it, and since the Veteran 
did have documented treatment for depression in the military, 
it was the opinion of the examiner that the Veteran's 
posttraumatic stress disorder with depression was 
attributable to his service based on information in the Board 
remand.  Further noted was that the Veteran's stated stressor 
was sexual assault, which he had consistently complained of 
to multiple providers over multiple years.  Also noted was 
that the Veteran's posttraumatic stress disorder complaints 
were consistent with his stated stressor.  

Based on the aforementioned, it would appear that, while in 
service, the Veteran received a diagnosis of and treatment 
for what was eventually determined to be an immature 
personality disorder.  Nonetheless, at the time of the 
aforementioned service separation examination in 
October 1974, the Veteran did complain of depression and 
excessive worry, as well as nervous problems "due to his job 
and the Air Force way of life."  While it is true that, since 
the time of his discharge, the Veteran has received multiple 
psychiatric diagnoses, including anxiety, depression, 
dysthymic disorder, bipolar disorder, personality disorder, 
and paranoid schizophrenic reaction, he has also on numerous 
occasions received a diagnosis of posttraumatic stress 
disorder.  Moreover, while on various occasions, the 
Veteran's posttraumatic stress disorder has been attributed, 
at least in part, to childhood abuse, including sexual abuse, 
on other occasions, that disability has been attributed, once 
again, at least in part, to inservice military sexual trauma, 
specifically, the aforementioned sexual assault.  

The Board acknowledges that, based on a review of the entire 
evidence of record, the Veteran's inservice sexual assault 
has not been, and most likely cannot be, verified.  
Nonetheless, following a VA psychiatric examination in 
September 2009, a VA psychologist indicated that, inasmuch as 
the Veteran's posttraumatic stress disorder had a depressive 
component, and that he did have documented treatment for 
depression in the military, it was his opinion that the 
Veteran's posttraumatic stress disorder with depression was 
attributable to service.  

The Board has taken into consideration the Veteran's 
contentions regarding the nature and etiology of his current 
posttraumatic stress disorder.  Based on a review of the 
entire pertinent evidence of record, and, in particular, the 
opinion of the aforementioned VA psychologist, the Board is 
of the opinion that the Veteran's posttraumatic stress 
disorder as likely as not had its origin during his period of 
active military service, and that service connection for 
posttraumatic stress disorder is, therefore, in order.  See 
38 C.F.R. § 3.102 (2009).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must (1) inform the Veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the Veteran about the 
information and evidence that VA will seek to provide; and 
(3) inform the Veteran about the information and evidence he 
is expected to provide.  VA must also make reasonable efforts 
to assist the Veteran in obtaining  evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable  possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  However, in light of the favorable determination 
contained herein, further development with regard to the VA's 
duty to notify and assist the Veteran with respect to his 
claim for service connection for posttraumatic stress 
disorder would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  


ORDER

Service connection for an acquired psychiatric disorder, 
specifically, posttraumatic stress disorder with depression, 
is granted.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


